Case 3:20-cv-00045-JPJ-PMS Document 145-1 Filed 03/17/21 Page 1 of 7 Pageid#:
                                  15819




                              Exhibit A
                 Declaration of Matthew Lee-Ashley
Case 3:20-cv-00045-JPJ-PMS Document 145-1 Filed 03/17/21 Page 2 of 7 Pageid#:
                                  15820



                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF VIRGINIA
                             CHARLOTTESVILLE DIVISION

                                        )
     WILD VIRGINIA, VIRGINIA            )   Case No. 3:20-cv-00045-JPJ-PMS
     WILDERNESS COMMITTEE,              )
     UPSTATE FOREVER, SOUTH             )
     CAROLINA WILDLIFE                  )
     FEDERATION, NORTH                  )
     CAROLINA WILDLIFE                  )
     FEDERATION, NATIONAL               )
     TRUST FOR HISTORIC                 )
     PRESERVATION,                      )
     MOUNTAINTRUE, HAW RIVER            )
     ASSEMBLY, HIGHLANDERS              )
     FOR RESPONSIBLE                    )
     DEVELOPMENT, DEFENDERS             )
     OF WILDLIFE, COWPASTURE            )
     RIVER PRESERVATION                 )
     ASSOCIATION, CONGAREE              )
     RIVERKEEPER, THE CLINCH            )
     COALITION, CLEAN AIR               )
     CAROLINA, CAPE FEAR RIVER          )
     WATCH, ALLIANCE FOR THE            )
     SHENANDOAH VALLEY, and             )
     ALABAMA RIVERS ALLIANCE,           )
                                        )
         Plaintiffs,                    )
                                        )
    v.                                  )
                                        )
     COUNCIL ON                         )
     ENVIRONMENTAL QUALITY              )
     and MARY NEUMAYR IN HER            )
     OFFICIAL CAPACITY AS               )
     CHAIR OF THE COUNCIL ON            )
     ENVIRONMENTAL QUALITY,             )
                                        )
         Defendants.                    )
                                        )


                       DECLARATION OF MATTHEW LEE-ASHLEY
Case 3:20-cv-00045-JPJ-PMS Document 145-1 Filed 03/17/21 Page 3 of 7 Pageid#:
                                  15821



   I, Matthew Lee-Ashley, declare as follows:

   1. I serve as the Interim Chief of Staff and Senior Director for Lands at the Council on

      Environmental Quality (CEQ). I was appointed to this position on January 21, 2021.

   2. In a Delegation of Authority to Chief of Staff dated June, 28, 2019, the Chair of CEQ

      delegated to the Chief of Staff “the authority to carry out all of the duties and functions of

      the Chairman of the Council on Environmental Quality and the Council on

      Environmental Quality.”

   3. Mary Neumayr resigned as Chair of CEQ effective January 20, 2021, and a new Chair for

      CEQ has not yet been confirmed.

   4. I, therefore, currently carry out all of the duties and functions of the Chair of CEQ. I

      submit this declaration in support of Defendants’ Motion for Remand Without Vacatur in

      the above captioned case.

   5. On July 16, 2020, CEQ under the Trump Administration issued the 2020 Rule to

      undertake whole-sale amendments to longstanding regulations implementing the National

      Environmental Policy Act (NEPA). As described below, the Biden Administration’s CEQ

      has substantial concerns about the effects of the 2020 Rule on public health, the nation’s

      land, water, and air quality, communities that have been historically marginalized and

      overburdened by pollution, the ability of citizens to have their voices heard in federal

      decision-making processes, and other issues, including the process by which the 2020

      Rule was promulgated and the lawfulness of aspects of the 2020 Rule. CEQ is in the

      process of reconsidering the 2020 Rule and will take appropriate steps to engage

      stakeholders and the public in that process.
Case 3:20-cv-00045-JPJ-PMS Document 145-1 Filed 03/17/21 Page 4 of 7 Pageid#:
                                  15822



   6. The CEQ’s reconsideration of the 2020 Rule responds to direction from President Biden.

      On January 20, 2021, President Biden signed Executive Order 13990 on Protecting

      Public Health and the Environment and Restoring Science to Tackle the Climate Crisis

      (EO 13990) to declare the Administration’s policy “to listen to the science; to improve

      public health and protect our environment; to ensure access to clean air and water; to

      limit exposure to dangerous chemicals and pesticides; to hold polluters accountable,

      including those who disproportionately harm communities of color and low-income

      communities; to reduce greenhouse gas emissions; to bolster resilience to the impacts of

      climate change; to restore and expand our national treasures and monuments; and to

      prioritize both environmental justice and the creation of the well-paying union jobs

      necessary to deliver on these goals.” EO 13990 directs federal agencies to “immediately

      review and, as appropriate and consistent with applicable law, take action to address the

      promulgation of Federal regulations and other actions during the last 4 years that conflict

      with these important national objectives, and to immediately commence work to confront

      the climate crisis.” A White House fact sheet published on January 20, 2021 to

      accompany EO 13990 directs CEQ to review the 2020 Rule. EO 13990 further directs the

      Council on Environmental Quality to rescind its 2019 draft guidance “Draft National

      Environmental Policy Act Guidance on Consideration of Greenhouse Gas Emissions.”

   7. On January 27, 2021, President Biden signed Executive Order 14008 on Tackling the

      Climate Crisis at Home and Abroad (EO 14008) to declare the Administration’s policy

      “that climate considerations shall be an essential element of United States foreign policy

      and national security,” and to “move quickly to build resilience, both at home and abroad,
Case 3:20-cv-00045-JPJ-PMS Document 145-1 Filed 03/17/21 Page 5 of 7 Pageid#:
                                  15823



      against the impacts of climate change that are already manifest and will continue to

      intensify according to current trajectories.”

   8. On February 19, 2021, CEQ took its first formal step to implement EO 13900 and 14008

      and revoked its “Draft National Environmental Policy Act Guidance on Consideration of

      Greenhouse Gas Emissions.” 86 Fed. Reg. 10,252.

   9. CEQ has commenced a comprehensive reconsideration of the 2020 Rule to evaluate its

      legal basis, policy orientation, and conformance with Administration priorities, including

      the Administration’s commitment to addressing climate change and environmental

      justice. During this process, CEQ will consider the full array of questions and substantial

      concerns connected to the 2020 Rule, including revisiting positions that CEQ has taken in

      this litigation. Some of the questions that CEQ will consider that are directly relevant to

      this litigation include:

          a. Whether the 2020 Rule may adversely affect environmental justice or impair

              participation by environmental justice communities in the NEPA process;

          b. Whether the 2020 Rule may adversely affect climate change, climate resilience,

              or environmental quality generally;

          c. Whether the 2020 Rule is consistent with administrative law principles or unduly

              restricts public and community participation, including participation by

              environmental justice communities and their members, or has the foreseeable

              effect of unduly restricting such participation;

          d. Whether the 2020 Rule improperly or unlawfully circumscribes the range of

              alternatives, long recognized by regulation and caselaw to be the heart of an
Case 3:20-cv-00045-JPJ-PMS Document 145-1 Filed 03/17/21 Page 6 of 7 Pageid#:
                                  15824



              Environmental Impact Statement, or has the foreseeable effect of leading agencies

              to consider an improperly narrow range of alternatives;

          e. Whether the 2020 Rule improperly or unlawfully circumscribes the environmental

              effects, including climate change effects, to be evaluated by federal agencies, or

              has the foreseeable effect of leading agencies to improperly circumscribe the

              environmental effects considered;

          f. Whether the 2020 regulation improperly or unlawfully excludes certain actions

              from the definition of “major federal action” for purposes of NEPA’s

              applicability, or has the foreseeable effect of improperly excluding certain federal

              actions from review under NEPA.

   10. CEQ expects to decide in the coming weeks how to address the questions and concerns

      described in paragraph 5, including whether to propose to amend or repeal the 2020 Rule,

      in whole or in part.

   11. CEQ is committed to ensuring that its regulations enable agencies to respond effectively

      to the climate crisis and the need to transition to a clean energy economy; identify and

      elevate the pressing and critical considerations of environmental justice; provide the

      public, and particularly environmental justice communities, with full and fair

      opportunities to inform federal decision making; and provide for sustainable economic

      development and job creation, including by facilitating the development and restoration

      of critical infrastructure and climate resilient projects. CEQ is also committed to ensuring

      that its regulations conform to all legal requirements and are consistent with NEPA’s

      purposes set forth by Congress.
Case 3:20-cv-00045-JPJ-PMS Document 145-1 Filed 03/17/21 Page 7 of 7 Pageid#:
                                  15825



    Pursuant to 28 U-S.C . 5 1746,I declare under penalty of perjury that the foregoing is true and

  correct. Executed this 16th day of March,202l.




                                                               ,t^.
                                                                    Y
                                                             Matthefr Lee-Ashley
                                                             Interim Chief of Staff& Senior
                                                             Director for Lands
                                                             Council on Environmental Quality
